

116 HRES 709 IH: Supporting the designation of “GivingTuesday” and strong incentives for all people of the United States to volunteer and give generously.
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 709IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Ms. Gabbard (for herself and Mr. Hurd of Texas) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONSupporting the designation of GivingTuesday and strong incentives for all people of the United States to volunteer and give generously.
	
 Whereas GivingTuesday is a global generosity movement unleashing the power of people and organizations to positively transform their communities;
 Whereas GivingTuesday is in its eighth year and has become a worldwide movement that celebrates the power of generosity in all its forms;
 Whereas GivingTuesday brought together more than 2,500 organizations in all 50 States in its first year and continues to gain momentum with a growing number of partners in the United States and around the world;
 Whereas GivingTuesday, along with other community-giving days, highlights the charitable community in America which boasts 11/2 million nonprofits, philanthropic organizations, and religious congregations dedicated to improving lives and strengthening communities;
 Whereas the charitable community is a key partner with Federal, State, and local governments in the delivery of key programs and services, including child learning and nutrition, emergency disaster response, crisis services for the homeless, and job training and placement programs;
 Whereas organizations participating in GivingTuesday support our military servicemembers, veterans, and their families with financial counseling, educational support, childcare, emergency relief, and health support;
 Whereas communities are lifted up by the exposure of all citizens to the cultural, educational, and civic opportunities provided by the charitable community;
 Whereas virtually every person in the United States benefits from the work of the charitable community, which employs more than 10 percent of the United States private workforce and engages an additional 63,000,000 volunteers;
 Whereas the estimated national value of each volunteer hour is approximately $25.43 per hour, contributing about $203,000,000,000 to communities across the United States;
 Whereas the Founding Fathers established a strong philanthropic tradition that should be continued and carried on; and
 Whereas GivingTuesday proves that acts of kindness and goodwill can transcend country, race, religion, and political ideals, and create lasting connections between people: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that the United States needs a strong and vibrant charitable and philanthropic sector to enable communities to meet local needs;
 (2)supports the designation of Giv­ing­Tues­day as a way to encourage generosity and therefore enact positive change and promote causes that further progress and prosperity for a better world; and
 (3)supports strong incentives for all Americans to give generously to charitable organizations by protecting the charitable deduction and incentives that encourage philanthropy and volunteering.
			